Citation Nr: 9935890	
Decision Date: 12/27/99    Archive Date: 12/30/99

DOCKET NO.  98-13 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1941 to 
January 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that the veteran had to submit new 
and material evidence to reopen his claim for service 
connection for a psychiatric disorder, including "combat 
fatigue," since his claim had previously been denied.  After 
the veteran submitted a notice of disagreement, subsequent 
rating decisions found that he had not submitted new and 
material evidence to reopen his claim.

In September 1997, the veteran filed claims for increased 
ratings for his service-connected left varicocele and 
residuals of fracture of the tenth rib.  An October 1997 
letter informed him that these claims were being processed.  
However, these claims have not yet been adjudicated by the 
RO, and they are not inextricably intertwined with the other 
issue before the Board.  See Parker v. Brown, 7 Vet. App. 116 
(1994) (a claim is intertwined only if the RO would have to 
reexamine the merits of any denied claim which is pending on 
appeal before the Board under the pertinent law and 
regulations specifically applicable thereto).  Therefore, 
these issues are referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  In a November 1961 rating decision, the RO denied, on the 
merits, the veteran's claim for service connection for a 
nervous condition.  The veteran was notified of that decision 
in November 1961 and did not appeal. 

2.  None of the evidence received since 1961 is material.

3.  In an April 1992 rating decision, the RO denied, on the 
merits, the veteran's claim for service connection for PTSD.  
The veteran was notified of that decision in April 1992 and 
did not appeal.

4.  None of the evidence received since 1992 is material.


CONCLUSIONS OF LAW

1.  The November 1961 and April 1992 rating decisions that 
denied the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder, including 
PTSD, are final.  38 U.S.C.A. § 7105(b) and (c) (West 1991); 
38 C.F.R. § 3.160(d) (1999).

2.  New and material evidence has not been received, and the 
veteran's claim for service connection for an acquired 
psychiatric disorder, including PTSD, is not reopened.  
38 U.S.C.A. §§ 5108 and 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In September 1958, the veteran filed a statement that he had 
developed trouble with his nerves during service.  His 
service medical records showed no complaints of or treatment 
for a psychiatric condition.  

At the time the veteran filed his claim, VA records for 
hospitalization from March to April 1958 were associated with 
the claims file.  These records showed no complaints of or 
treatment for a psychiatric condition.  

The RO obtained the veteran's VA records for hospitalization 
in August 1958.  It was noted that he had been unemployed for 
quite some time, and this had caused him considerable 
anxiety.  No diagnosis of a psychiatric disorder was 
rendered.

A January 1959 rating decision, inter alia, denied service 
connection for a nervous condition.  However, the February 
1959 letter informing the veteran of that decision did not 
indicate that his claim for a nervous condition had been 
denied.

VA records for hospitalization from February to March 1959 
noted that the veteran was "very nervous." No diagnosis of 
a psychiatric disorder was rendered.

In October 1961, the veteran filed a claim for service 
connection for a psychiatric disorder, and he submitted a 
report from Leslie Hohman, M.D., dated in April 1961.  The 
veteran was evaluated for complaints of gastrointestinal 
symptoms, but he also had a number of anxiety symptoms such 
as disturbed sleep, irritability, and restlessness.  The 
veteran reported having had severe combat dreams between 1951 
and 1953.  He still had marked reaction to loud noises and 
sometimes became depressed and irritable.  The veteran stated 
that he had served from 1941 until 1947.  He stated that at 
the beginning of his third enlistment in 1947, an engine blew 
up and killed two sailors, and he decided that he had had 
enough of the military.  He got arrested after trying to beat 
up military police, and he was released the next day.  He 
stated that he had a quarrel with the medical officer and was 
refused pension.  He reported exposure to a great deal of 
active combat duty, having come into the Normandy beaches on 
D-Day.  Dr. Hohman stated that the veteran's symptoms were 
entirely due to what the Navy called "combat fatigue."  
Most people with these symptoms (depression, anxiety, 
restlessness, and combat dreams) tended to improve over the 
years, but some patients still had symptoms until the present 
time.  Dr. Hohman stated that there was no doubt that the 
veteran's "illness [was] service connected," and Dr. Hohman 
noted that he had treated combat fatigue during the war.  

From August to September 1961, the veteran was hospitalized 
at the United States Naval Hospital in Jacksonville, Florida.  
Those records did not show diagnosis of a psychiatric 
disorder.

A November 1961 rating decision, inter alia, denied service 
connection for a nervous condition.  The veteran was notified 
of that decision in November 1961 and did not appeal.  

In July 1978, the veteran was hospitalized and treated by P. 
Krishnamurthy, M.D.  These records did not show diagnosis of 
a psychiatric disorder.

A VA admission report for October 1990 indicated 
hospitalization for a heart disorder.  

In October 1991, the veteran filed a claim for service 
connection for PTSD and stated that he had trouble sleeping, 
nightmares, and startle reaction.  The RO obtained his 
service personnel records.  His military occupational 
specialties were heavy truck driver in 1943, military 
policeman in 1945, and lumberjack in 1945.  

The RO obtained the veteran's VA treatment and 
hospitalization records dated from January 1991 to January 
1992.  These records did not show diagnosis of PTSD.  The 
discharge summary from a period of hospitalization from 
November to December 1991 contained a diagnosis of chronic 
anxiety neurosis. 

The veteran was asked to submit a statement as to the 
inservice events that he felt had caused PTSD.  He did not 
respond.

An April 1992 rating decision, inter alia, denied service 
connection for PTSD.  The veteran was notified of that 
decision in April 1992 and did not appeal.

VA admission reports dated from June 1992 to November 1996 
showed hospitalization for several medical disorders, but 
none of them were psychiatric.  

In September 1997, the veteran filed a claim for service 
connection for combat fatigue, depression, anxiety, and 
restlessness.  He submitted a copy of Dr. Hohman's 1961 
report and a letter from the Social Security Administration 
dated in November 1980 indicating that he was totally 
disabled.

In an October 1997 letter, the RO informed the veteran that 
he had not appealed the 1992 denial of his claim for service 
connection and that he had to submit new and material 
evidence to reopen his claim.  The veteran submitted a notice 
of disagreement, stating that he had never received the April 
1992 letter.  

The RO obtained VA records for hospitalization from June to 
November 1995, which did not show diagnosis of a psychiatric 
disorder.  A November 1997 Statement of the Case found that 
the veteran had not submitted new and material evidence to 
reopen his claim for service connection for a psychiatric 
disorder.  In a November 1997 statement, the veteran inquired 
as to whether Dr. Hohman's 1961 report was in his claims file 
and had been considered.  He stated that his combat service 
during World War II was sufficient to warrant this claim. 

In December 1998, a copy of the veteran's report of 
separation for his service between 1941 and 1945 was sent to 
the RO.  On it, his military occupational specialty was given 
as "lumberjack."  It was indicated that he had participated 
in the Rhineland campaign, and he had received the European-
African and Middle Eastern Campaign Medal.  He arrived in the 
United Kingdom in December 1944 and in France in January 
1945.


II.  Legal Analysis

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a) (1999).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  The 
veteran has one year from notification of a decision of the 
agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if a NOD is not filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d) and 20.302(a) (1999).

In a November 1961 rating decision, the RO denied entitlement 
to service connection for a psychiatric disorder on the 
merits.  In an April 1992 rating decisions, the RO denied 
entitlement to service connection for PTSD on the merits.  
Letters from the RO, advising the veteran of those decisions 
and of appellate rights and procedures, were issued in 
November 1961 and April 1992, respectively.  The appellant 
did not disagree with either of those decisions.  Therefore, 
the 1961 and 1992 rating decisions are final.  38 U.S.C.A. 
§ 7105 (West 1991). 

The veteran alleges that he never received notification of 
the April 1992 rating decision.  There is a presumption of 
regularity that applies to official acts, and "in the 
absence of clear evidence to the contrary, courts presume 
that they have properly discharged their official duties."  
Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992 ) (citing 
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926)); see also Thompson v. Brown, 8 Vet. App. 169, 177-178 
(1995) (applying the presumption of regularity to notice of a 
Board decision).  In this case, there is no evidence showing 
that the April 1992 letter was returned by the United States 
Postal Service as undeliverable, and it was sent to the 
address provided by the veteran on his 1991 claim.  The 
veteran's allegation of non-receipt, standing alone, is 
insufficient to rebut the presumption of regularity.  See 
Mindenhall v. Brown, 7 Vet. App. 271 (1994).  Therefore the 
presumption of regularity applies to notice to the veteran of 
the April 1992 rating decision.

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also Winters 
v. West, 12 Vet. App. 203 (1999).  Third, if the reopened 
claim is well grounded, VA may evaluate the merits of the 
claim after ensuring that the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  

The evidence received subsequent to November 1961 and April 
1992 is presumed credible for the purposes of reopening the 
veteran's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  Since the 
November 1961 denial of the veteran's claim for service 
connection for a psychiatric disorder, the following evidence 
has been received:  (1) medical records from Dr. 
Krishnamurthy dated in 1978; (2) VA admission reports dated 
between 1991 and 1992; (3) the veteran's service personnel 
records; and (4) VA outpatient and hospitalization records 
dated from January 1991 to January 1992.  In addition to this 
evidence, since the April 1992 denial of his claim for 
service connection for PTSD, the following evidence has also 
been received:  (1) VA admission reports dated between 1992 
and 1996; (2) VA records for hospitalization from June to 
November 1995; (3) a November 1980 letter from the Social 
Security Administration; (4) a duplicate of Dr. Hohman's 1961 
report; and (6) the veteran's enlisted record and report of 
separation for his service between August 1941 and November 
1945.

To the extent that the veteran contends that he has a 
psychiatric disorder, including PTSD (i.e., combat fatigue), 
as a result of his military service, this evidence is not 
new.  He has not submitted any new contentions regarding this 
condition; he has merely, at best, repeated his prior 
assertions.  This evidence is duplicative of evidence 
associated with the claims file at the time of the 1961 and 
1992 rating decisions and is not new for purposes of 
reopening a claim.

Dr. Hohman's report is duplicative, having been of record 
prior to the 1961 decision.  It is therefore not new.

Under pertinent regulations, where new and material evidence 
consists of a supplemental report from the service department 
received after the decision has become final, the decision 
will be reconsidered by the agency of original jurisdiction.  
38 C.F.R. § 3.156(c) (1999) (emphasis added).  The service 
personnel records obtained by the RO in 1992 are new in that 
they were not previously of record at the time of the 1961 
rating decision.  However, they are not relevant (and 
therefore not material) to the claim for a psychiatric 
disorder other than PTSD.  With respect to the claim for 
PTSD, they are not new, having been considered at the time of 
the 1992 denial of service connection for PTSD.  The 
separation report for the veteran obtained by the RO in 1998 
is also new in that it was not previously of record at the 
time of the 1961 and 1992 rating decisions.  This evidence is 
not, however, material, in that none of this evidence showed 
any inservice complaints of or treatment for a psychiatric 
disorder, including PTSD, nor do they contain any information 
verifying the veteran's alleged combat service.  Therefore, 
in the circumstances of this case, the receipt of additional 
service records does not mandate reconsideration of the 
veteran's claim.

The rest of the evidence received since the 1961 and 1992 
rating decisions, respectively, is new in that it was not 
previously of record.  To serve to reopen a claim, it must 
also be material.  Material evidence is that which bears 
directly and substantially on the merits of each essential 
element that was a basis for the prior denial.  Because the 
veteran is seeking to establish service connection for an 
acquired psychiatric disorder, including PTSD, material 
evidence would be significant evidence that bore 
substantially and directly on the current existence of the 
claimed disorder and a relationship between it and a disease 
or injury incurred during his period of military service. 

The Board concludes that the veteran has not submitted 
material evidence.  The additional medical evidence submitted 
since the 1961 and 1992 rating decisions does not show 
treatment for a chronic psychiatric disorder.  None of the 
medical evidence shows diagnosis of PTSD.  The only 
psychiatric diagnosis of record is shown on the 1991 VA 
hospitalization report, which indicated chronic anxiety 
neurosis.  The fact that the veteran has been diagnosed with 
a psychiatric disorder is not material in this case, since 
there is no indication in the record that this condition, 
diagnosed more than 45 years after his separation from 
service, is in any way related to his military service.  The 
diagnosis alone, then, is not so significant that it requires 
reopening of this claim.

The basis of the RO's denial in 1961 was that there was no 
evidence of inservice treatment for a nervous condition, and 
there was no continuity shown by the evidence of record.  
There remains a lack of such evidence.  There has been no new 
evidence submitted indicating that the veteran was treated 
for a psychiatric disorder during service or that he 
experienced any psychiatric symptomatology either during 
service or between his separation from service in 1947 and 
Dr. Hohman's evaluation in 1961.  There also remains a lack 
of evidence showing continuity of symptomatology between Dr. 
Hohman's evaluation in 1961 and the 1991 diagnosis of chronic 
anxiety neurosis.  There are no medical opinions linking the 
anxiety disorder diagnosed in 1991 with the veteran's 
military service or prior reported symptoms/diagnosis.  This 
means that the new evidence is not so significant that it 
requires reopening of this claim.

The basis of the RO's denial in 1992 was that there was no 
evidence showing that the veteran had PTSD.  There remains a 
lack of such evidence.  A diagnosis of PTSD has not been 
rendered.  Dr. Hohman's diagnosis of combat fatigue in 1961 
was of record at the time of both prior final decisions.  
Although relevant, it does not indicate that the veteran 
meets the current diagnostic criteria for a diagnosis of 
PTSD, nor that he currently has this condition, as opposed to 
having a disorder more than 30 years ago.  The veteran has at 
no time submitted any information concerning his alleged 
stressors or his alleged combat service.  The separation 
record submitted in 1998 does not show that he engaged in 
combat during his period of military service, none of the 
military occupational specialties indicated in his personnel 
records (heavy truck driver, military policeman, or 
lumberjack) indicates the likelihood of combat service, and 
he did not receive any awards or decorations indicative of 
combat service.  This means that the new evidence is not so 
significant that it requires reopening of this claim.

The Board is cognizant of the veteran's own statements to the 
effect that he experiences symptoms of a psychiatric disorder 
and/or PTSD that are in some manner related to his military 
service.  However, the evidence does not indicate that he 
possesses medical expertise, he is not competent to render an 
opinion on a matter involving medical knowledge, such as 
diagnosis or causation.  See Edenfield v. Brown, 8 Vet. App. 
384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Accordingly, the Board finds that the evidence received 
subsequent to November 1961 and April 1992 is not new and 
material and does not serve to reopen the veteran's claim for 
service connection for an acquired psychiatric disorder, 
including PTSD.  38 U.S.C.A. §§ 5108 and 7105 (West 1991); 
38 C.F.R. § 3.156(a) (1999).



ORDER

As new and material evidence has not been received to reopen 
the veteran's claim for service connection for an acquired 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD), the claim is not reopened, and the appeal is 
denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

